Citation Nr: 1630554	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to October 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In June 2015, the Board denied service connection for bilateral sensorineural hearing loss and hand tremors and granted an initial 60 percent rating for ischemic heart disease effective from March 26, 2010.  The Board also remanded the issues of service connection for tinnitus and posttraumatic stress disorder (PTSD) for VA examinations with nexus opinions, and subsequent readjudication of the appeal.  In November 2015, VA examinations with medical opinions were provided.  In December 2015, the issues of service connection for tinnitus and PTSD were readjudicated.  

As a result of the ordered development, in the December 2015 rating decision, service connection for PTSD with a 50 percent rating was established effective from August 28, 2014; therefore, because the benefits sought on appeal were granted in full, the Board finds that the issue of service connection for PTSD is no longer before the Board.  In consideration thereof, the Board also finds that there has been compliance with the Board's prior remand directives with respect to the issue of service connection for tinnitus, which is the only remaining issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
3.  The Veteran did not have chronic symptoms of tinnitus during service.
 
4.  The Veteran has not had continuous symptoms of tinnitus since service.
 
5.  Tinnitus did not manifest to a compensable degree within one year of service separation.
 
6.  Tinnitus was first manifested many years after service separation is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 notice letter sent prior to the initial denial of service connection for tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA audiology examinations in June 2010 and November 2015.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed tinnitus as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran.  The November 2015 VA audiology examiner had adequate facts and data regarding the history and condition of tinnitus when providing the medical opinion.  For these reasons, the Board finds that the collective VA audiology examination reports are adequate, and there is no need for further examination or medical opinion. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal, explained the elements needed to establish service connection (i.e., current disability, an event, injury, or disease in service, and a link between the two), and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for tinnitus.   During the course of the hearing, the VLJ advised the Veteran to obtain a medical opinion linking the tinnitus to in-service noise exposure.  The VLJ agreed to hold the record open for 60 days after the hearing to allow the Veteran additional time to submit evidence pertinent to the appeal, and additional evidence was received in April 2015.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is diagnosed with tinnitus.  Tinnitus, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Tinnitus

The Veteran contends that the current tinnitus is due to military noise exposure.  He contends that he was exposed to the loud noise of small arms and mortar fire while serving as a combat engineer and heavy equipment operator during his tour of duty in the Republic of Vietnam, and the acoustic trauma resulting from the combat noise exposure caused the tinnitus.  See April 2013 VA Form 646.

After review of all the lay and medical evidence of record, the Board finds that the Veteran engaged in combat with the enemy and was exposed to loud noise (i.e., acoustic trauma) during active military service.  The Veteran has competently reported being exposed to the loud noise of small arms and mortar fire without hearing protection while serving in the Republic of Vietnam.  The DD Form 214 shows that the Veteran served with a military occupational specialty of heavy equipment operator, and served in Vietnam from April 1967 to April 1968.  The Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his combat service and is, therefore, credible.   

The Board next finds that the weight of the evidence is against finding that chronic symptoms of tinnitus were manifested during service.  The service treatment records are complete and show bilateral hearing acuity within normal limits at the August 1968 service separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  The service treatment records also show no complaint of, report of, diagnosis of, or treatment for hearing problems or tinnitus during service.  On the August 1968 service report of medical history completed at service separation, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble or hearing loss.  

The Veteran's hearing and ears were clinically evaluated during service, including at the August 1968 service separation examination, and found to be normal.  The Veteran had opportunity to report any symptoms of tinnitus that he may have been experiencing during service or at service separation when asked whether he then had or had ever had ear, nose, or throat trouble or hearing loss on the August 1968 service separation report of medical history, and provided negative responses.  The evidence does not provide a reason why, if the Veteran had tinnitus during service or at service separation, when he is specifically being asked about ear problems or hearing loss, he would not report it at service separation.  The Veteran has only contended that there is a relationship between the in-service loud noise exposure and tinnitus.  

For these reasons, the Board finds that tinnitus is a condition that would have ordinarily been reported by the Veteran at service separation, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for tinnitus, and which include affirmative denial of hearing loss or ear, nose, and throat trouble and clinical examination and testing that shows hearing within normal limits, are of significant probative value and provide evidence against finding that chronic symptoms of tinnitus were manifested during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

The Veteran has also provided inconsistent accounts regarding the onset of hearing problems during the course of the appeal, which weighs against the credibility of the assertion that symptoms of tinnitus began during service (when, ostensibly, in conjunction with when hearing problems began).  For example, on the August 2011 VA Form 21-4138, the Veteran reported that hearing problems began during service while operating heavy equipment in the Republic of Vietnam; however, at the Board hearing, the Veteran testified that hearing problems began approximately three to four years after service.  See Board hearing transcript, pages 7-10, 18 (reporting combat noise exposure and the onset of hearing problems approximately three to four years after service, sought treatment when he started truck driving because he had to be tested).  The lay and medical evidence contemporaneous to service, which includes the Veteran's report of symptoms consistent with clinical findings of hearing within normal limits, outweighs the Veteran's later and unsupported lay assertion that hearing symptoms had their onset during service.  Because the assertion that tinnitus symptoms began in service was first made many years after service when the memory is less reliable, is inconsistent with the lay and medical evidence contemporaneous to service showing no tinnitus symptoms during service or at service separation, or within one year of service separation.  The Veteran's assertion that hearing loss began during service is inconsistent with other statements the Veteran made during the course of the appeal such as at the November 2015 VA audiology examination when the Veteran denied having tinnitus during service.  For these reasons, the recent account of tinnitus during service is deemed not credible, so is of no probative value.

The weight of the evidence is against finding that continuous symptoms of tinnitus were manifested since service, including to a compensable degree within one year of service separation.  The earliest indication of any hearing problems was in 1995, 27 years after service separation.  Considered together with the non-credible recent reports of tinnitus symptoms in service for the reasons already analyzed above, and the Veteran's report, at the November 2015 VA audiology examination, that hearing difficulty began many years after service and he was uncertain as to when tinnitus symptoms started the 27 year period between service and hearing complaints is another factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The weight of the evidence is against a finding that tinnitus, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  After considering the Veteran's history of noise exposure, and past and current symptoms of tinnitus as reported by the Veteran and shown by the record, the November 2015 VA examiner opined that tinnitus was less likely than not caused by service.  In support of the medical opinion, the November 2015 VA audiology examiner explained that tinnitus was associated with hearing loss, and the Veteran's hearing loss did not have its onset during service and was not otherwise due to service.  The November 2015 VA examiner explained that there was an absence of any report or complaint of tinnitus during service, an affirmative denial of ear, nose, or throat problems at service separation, and there were post-service denials of tinnitus at VA examinations in June 2010, January 2011, and August 2012.  The November 2015 VA examiner also noted that, at the November 2015 VA audiology examination, the Veteran denied having temporary or sudden hearing changes or tinnitus during service.  The November 2015 VA examiner then referenced research studies that showed that hazardous noise exposure has an immediate effect on hearing, which is usually temporary at first, and did not have a delayed onset and was not progressive or cumulative.  The November 2015 VA examiner added that tinnitus did not happen after separation (i.e., have a delayed onset) if it was from military noise, and explained that, as the 

interval between noise exposure and the onset of tinnitus lengthened, the possibility that tinnitus would be triggered by other factors increased.  Because the November 2015 VA examiner is trained as an audiologist and provided sound rationale based on accurate facts and data, the November 2015 VA medical opinion is of significant probative value.

The Board notes the Veteran's more recent report of hearing problems during and since service; however, the account is inconsistent with, and outweighed by, other, more contemporaneous and more credible evidence, such as the service treatment records, showing no report, complaint, diagnosis, or treatment for tinnitus during service, bilateral hearing acuity within normal limits at service separation, and the Veteran's denial of hearing loss at service separation; the post-service lay and medical evidence showing the absence of any complaint of hearing problems, including tinnitus, for many years after service separation; and the negative November 2015 VA medical opinion.  Because the Veteran's competent lay account of having tinnitus symptoms during service and since service is inconsistent with, and outweighed by, other, more credible and probative lay and medical evidence of record, it is not credible, and is of no probative value.  

Although the Veteran has asserted that the current tinnitus was caused by noise exposure during service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion the etiology of tinnitus when, as the weight of the evidence establishes in this case, symptoms first began many years after service separation.  The etiology of tinnitus is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system.  The Veteran is competent to diagnose tinnitus and relate symptoms of tinnitus that he experienced at any time (see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation ")); however, under the facts of this case, which include no credible evidence of onset of tinnitus until years after service, the Veteran is not competent to opine on whether there is a link between tinnitus that started many years after service and active service, including military noise exposure.  Such nexus opinion requires specific medical knowledge and 

training in audiology.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for tinnitus, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


